Case 1:15-cr-00095-SPW Document 52 Filed 09/11/20 Page 1 of 1

  

IN THE UNITED STATES DISTRICT COURT SEP 11200
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION STE a

Billings

UNITED STATES OF AMERICA,
CR 15-95-BLG-SPW

Plaintiff,
VS. ORDER

CHRISTOPHER BRADLEY CHASE,

 

Defendant.

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervision (Doc. 51), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P.
32.1(c)(2), and good cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
CHRISTOPHER CHASE’s supervised release is terminated as of the date of this
Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

DATED this Use of September, 2020.

C Liable
SUSAN P. WATTERS
United States District Judge
